Allowable Subject Matter
Claims 1-4 and 6-8 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant has incorporated into claim 1 the previously-indicated allowable subject matter of claim 5. Therefore, the prior art rejections have been withdrawn. The detailed “Reasons for Allowance” made of record in pages 11-13 of the Non-Final Office action mailed on September 16, 2021 are hereby incorporated by reference.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIGUEL A DIAZ whose telephone number is (313)446-6587. The examiner can normally be reached Monday - Friday: 9:00 AM - 5:00 PM Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying C. Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MIGUEL A DIAZ/Examiner, Art Unit 3763